DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183). 
Regarding claim 1, Tanno ‘243 discloses a pneumatic tire (title), comprising two spaced part bead portions (13), a tread portion (11), a pair of sidewalls (12) extending radially inward from axially outer edges of the tread portion (11) to join the respective bead portions (13) (see Fig. 1), the axially outer edges of the tread portion defining a tread width, a carcass, an innerliner (14) covering the carcass and defining a tire cavity (15) (see Fig. 1), and multiple layers (3A, 3B) of noise damping foam strip material (3) attached on top of one another to the innerliner (14) within the tire cavity (15) in an area radially below the tread portion (11) (see Fig. 1). Tanno further discloses that this noise damping material (3) is made from polyurethane foam ([0037]). Furthermore, the general disclosure of polyurethane foams would have been well recognized as including conventional open cell designs, which are commonly used in tire damping applications. Tanno ‘243 further discloses that each layer (3A, 3B) has an axial width from 40% to 90% of a cross-sectional width of the tire ([0055]), overlapping the claimed range of from 20% to 80% of the tread width. Tanno ‘243 further discloses that the first sound absorbing layer (3A) has a radial thickness (T1) in the range of 5 mm to 15 mm and that the second sound absorbing layer (3B) has a radial thickness (T2) in the range of 4 mm to 30 mm ([0054]). Tanno ‘243 further discloses that the size of the tire is 215/55R16 ([0072]), giving the tire a tread width of about 215 mm. Thus, Tanno ‘243 discloses that the first sound absorbing layer (3A) has a radial thickness from 2% ((5/215)*100) to 7% ((15/215)*100) of the tread width and that the second sound absorbing material layer (3B) has a radial thickness from 2% ((4/215)*100) to 14% ((30/215)*100) of the tread width, both ranges overlapping the claimed range of from 5% to 20%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanno ‘243 fails to explicitly disclose, however, that the multiple layers (3A, 3B) fill together from 8% to 40% of the volume of the tire cavity (15). 
Yukawa ‘183 teaches a similar pneumatic tire (title) comprising an open cell noise damping foam material (9) made from polyurethane foam ([0047]) that is attached to an innerliner within the tire cavity (4) in an area radially below a tread portion (2t) (see Fig. 1). Yukawa ‘183 further teaches that the total volume noise damping foam material (9) fills from 4% to 20% of the volume of the tire cavity (4) ([0049]), overlapping the claimed range of from 8% to 40%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yukawa ‘183 further teaches that this configuration allows the noise damping foam material (9) to effectively reduce noise without the drawbacks of weight increase, cost increase, tendency to weight imbalance, and the like ([0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple layers of noise damping foam strip material as disclosed by Tanno ‘243 to fill the volume of the tire cavity in the range taught by Yukawa ‘183 because they would have had a reasonable expectation that doing so would effectively reduce noise without the drawbacks of weight increase, cost increase, tendency to weight imbalance, and the like. 
Regarding claim 2, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses that the first sound absorbing layer (Tanno: 3A) of the open cell noise damping foam strip material (Tanno: 3) has a density of 0.018 g/cm3 to 0.040 g/cm3 (Tanno: [0042]), overlapping the claimed range of 0.01 g/cm3 to 1 g/cm3. Modified Tanno ‘243 further discloses that the second layer (Tanno: 3B) of the open cell noise damping foam strip material (Tanno: 3) has a density in the range of 40% to 80% of the density of the first sound absorbing layer (Tanno: 3A) (Tanno: [0043]), making the density of the second layer (Tanno: 3B) be in a range of about 0.07 g/cm3 (0.018*0.4) to 0.03 g/cm3 (0.04*0.8), which also overlaps the claimed range. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, since both layers (Tanno: 3A, 3B) of the open cell noise damping foam strip material (Tanno: 3) overlap the claimed range, modified Tanno ‘243 satisfies all of the limitations in claim 2. 
Regarding claim 6, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, modified Tanno ‘243 discloses that the layers (Tanno: 3A, 3B) have an axial width ranging from 40% to 90% of a cross-sectional width of the tire (Tanno: [0055]), encompassing the claimed range of from 50% to 70% of the tread width. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Additionally, as set forth above for claim 1, modified Tanno ‘243 discloses that the first sound absorbing layer (Tanno: 3A) has a radial thickness from 2% ((5/215)*100) to 7% ((15/215)*100) of the tread width and that the second sound absorbing material layer (Tanno: 3B) has a radial thickness from 2% ((4/215)*100) to 14% ((30/215)*100) of the tread width, both ranges overlapping the claimed range of from 5% to 15%. Modified Tanno ‘243 also discloses that the layers (Tanno: 3A, 3B) fill together from 4% to 20% of the volume of the tire cavity (Yukawa: [0049]), overlapping the claimed range of from 20% to 40%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, given the above information, modified Tanno ‘243 satisfies all of the limitations in claim 6. 
Regarding claim 7, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses that each of the layers (Tanno: 3A, 3B) is arranged essentially in parallel to the equatorial plane of the tire (Tanno: see Fig. 1) and has a length covering at least 80% of the inner circumference of the tire (Tanno: see Fig. 2). 
Regarding claim 14, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to explicitly disclose, however, that a radially outermost foam strip material layer (Tanno: 3A) is attached to the innerliner (Tanno: 14) by at least one of a sealant material and an adhesive. Yukawa ‘183 teaches that the noise damping material (Yukawa: 9) is effectively attached to the innerliner by a double-sided adhesive tape (Yukawa: 14) (Yukawa: [0067]). Therefore, it would have been obvious to one having ordinary skill in the art to have modified the tire disclosed by modified Tanno ‘243 to include the adhesive tape taught by Yukawa because they would have had a reasonable expectation that this would effectively adhere the outermost foam strip material layer (Tanno: 3A) to the innerliner (Tanno: 14). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 14. 
Regarding claim 16, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, modified Tanno ‘243 discloses that the first sound absorbing layer (Tanno: 3A) has a radial thickness (Tanno: T1) in the range of 5 mm to 15 mm and that the second sound absorbing layer (Tanno: 3B) has a radial thickness (Tanno: T2) in the range of 4 mm to 30 mm (Tanno: [0054]). Because the radial thickness range of each of the layers (Tanno: 3A, 3B) overlap and since Fig. 1 reasonably suggests doing so, it would have been obvious to one having ordinary skill for the at least two layers (Tanno: 3A, 3B) to have the same radial thickness. Thus, modified Tanno ‘243 satisfies all of the limitations in claim 16. 
Regarding claim 17, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. modified Tanno ‘243 discloses that each of the at least two layers (Tanno: 3A, 3B) are formed of flexible polyurethane foam (Tanno: [0039]), suggesting the limitation that the at least two layers are comprised of the same foam strip material. 
Regarding claim 18, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Examiner notes that claim 18 fails to further define the structure of a “passenger car tire” and that any tire can be broadly viewed as a “passenger car tire.” Nevertheless, modified Tanno ‘243 does disclose mounting the tire on a passenger car (Tanno: [0072]). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 18. 
Regarding claim 20, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses that the open cell noise damping foam strip material (Tanno: 3) is made of polyurethane foam (Tanno: [0037]). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 20. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Tanno (US 2011/0061781) (Tanno '781). 
Regarding claim 3, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that the multiple layers (Tanno: 3A, 3B) are integrally formed and spirally wound on top of one another in the tire cavity (Tanno: 15). 
Tanno ‘781 teaches a similar pneumatic tire (title) comprising a noise damping foam strip material (4) that has multiple layers (see Fig. 1). Tanno ‘781 further teaches that the multiple layers are integrally formed and spirally wound on top of one another in the tire cavity (see Fig. 2; [0034]). Tanno ‘781 further teaches that this configuration improves the durability of the noise damping material (4) ([0034]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of the noise damping foam strip material disclosed by modified Tanno ‘243 to be integrally formed and spirally wound on top of one another in the tire cavity because they would have had a reasonable expectation that doing so would lead to an improvement in the durability of the noise damping material. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Yukawa (US 2010/0276049) (Yukawa '049). 
Regarding claim 4, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 discloses that a first layer (Tanno: 3A) of said multiple layers (Tanno: 3A, 3B) has a first butt splice arranged at a first circumferential position of the tire cavity (Tanno: 15) (Tanno: see Fig. 2), and wherein a second layer (Tanno: 3B) of said multiple layers (Tanno: 3A, 3B) has a second butt splice arranged at the same circumferential location as the first circumferential position (Tanno: see Fig. 2). Modified Tanno ‘243 fails to disclose, then, that the second layer (Tanno: 3B) has a butt splice arranged at a second circumferential position of the tire cavity (Tanno: 15) which is different from the first circumferential position. 
Yukawa ‘049 teaches a similar pneumatic tire (title) in which a noise damping material (7) is attached to the innerliner (6) of the tire (see Fig. 1). Yukawa ‘049 further teaches that the noise damping material (7) can be cut into smaller pieces which are shorter in the circumferential direction and that form a ring shape and two or more butt splices (8) arranged at different circumferential positions ([0038]; see Fig. 11). Yukawa ‘049 further teaches that this configuration can improve portability as a part and ease of storage ([0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the noise damping material layers disclosed by modified Tanno ‘243 to be cut into smaller pieces with several different butt splices as taught by Yukawa ‘049 because they would have had a reasonable expectation that doing so would improve portability as a part and ease of storage. 
Therefore, further modified Tanno ‘049 would satisfy all of the limitations in claim 4 since both the first layer (Tanno: 3A) and the second layer (Tanno: 3B) would have multiple butt splices arranged at different circumferential positions. 
Regarding claim 5, further modified Tanno ‘243 discloses all of the limitations as set forth above for claim 4. Further modified Tanno ‘243 further discloses that at least two of the butt splices (Yukawa ‘049: 8) are located 180o from each other (Yukawa ‘049: see Fig. 11), suggesting the claimed range of 100o to 260o. Therefore, it would have been obvious for one of the second butt splices of the second layer (Tanno: 3B) to be arranged at an angular position which is 180o circumferentially shifted from an angular position of one of the first butt splices of the first layer (Tanno: 3A). Thus, further modified Tanno ‘243 satisfies all of the limitations in claim 5. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Shibata et al. (US 2020/0164702) (Shibata). 
Regarding claim 8, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that a first foam strip material layer (Tanno: 3A) attached to the innerliner (Tanno: 14) has a smaller axial width than a second foam strip material layer (Tanno: 3B) arranged on top of the first foam strip material layer (Tanno: 3A) attached to the innerliner (Tanno: 14). 
Shibata teaches a similar pneumatic tire (title) comprising a first foam strip material layer (3a) attached to an innerliner (31) of the tire and a second foam strip material layer (3b) arranged on top of the first foam strip material layer (3a) (see Fig. 6). Shibata further discloses that the first foam strip material layer (3a) has a smaller axial width than the second foam strip material layer (3b). Shibata further discloses that this configuration helps to prevent possible damages to the first foam strip material layer (3a) ([0086]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first foam strip material layer disclosed by modified Tanno ‘243 to have a smaller axial width than the second foam strip material layer as taught by Shibata because they would have had a reasonable expectation that doing so would prevent damages to the first foam strip material layer. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Fujiwara (JP 58185305 with English Machine Translation). 
Regarding claim 9, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that at least two of said layers (Tanno: 3A, 3B) are mechanically interlocked to one another along their length. 
Fujiwara teaches a similar tire (title) in which mechanical means are used to interlock adjacent layers (11, 12) along their length within a tire cavity (see Figs. 6a-6e). 
Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed attachment means given its accepted ability to form a connected assembly between multiple layers within a tire cavity. 
Regarding claim 10, further modified Tanno ‘243 discloses all of the limitations as set forth above for claim 9. Fujiwara teaches that the interlocking mechanism between the two layers (Fujiwara: 11, 12) is continuous over the length of the two layers (Fujiwara: 11, 12) (Fujiwara: see Figs. 5 and 7; pg. 2, line 79-pg. 3, line 81). Therefore, since further modified Tanno ‘243 includes the interlocking mechanism taught by Fujiwara, it would have been obvious to one having ordinary skill in the art for the interlocking mechanism to be continuous over the length of the foam strip material (Tanno: 3) between two layers (Tanno: 3A, 3B) attached on top of each other. 
Regarding claim 11, further modified Tanno discloses all of the limitations as set froth above for claim 9. Fujiwara teaches that the layers (Fujiwara: 11, 12) are interlocked by a dove tail connection (Fujiwara: 14) (Fujiwara: pg. 2, lines 58-61). Since further modified Tanno ‘243 includes the interlocking mechanism taught by Fujiwara, it would have been obvious to one having ordinary skill in the art for the layers (Tanno: 3A, 3B) to be mechanically interlocked by a dove tail connection. Thus, further modified Tanno ‘243 satisfies all of the limitations in claim 11.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Schuermann (DE 102017210931 with English Machine Translation) (Schuermann '931). 
Regarding claim 12, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that at least one of the layers (Tanno: 3A, 3B) has a butt splice mechanically interlocked at its meeting face sides. 
Schuermann ‘931 teaches a similar pneumatic tire (1) comprising a noise damping foam material (6) that has a butt splice mechanically interlocked at its meeting face sides (see Figs. 12, 13, and 15). Schuermann ‘931 further teaches that this connection mechanism effectively connects both ends of the noise damping material (6) without having to use an adhesive ([0095]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the layers disclosed by modified Tanno ‘243 to have a butt splice mechanically interlocked at its meeting face sides as taught by Schuermann ‘931 because they would have had a reasonable expectation that doing so would be an effective way of connecting both ends of the layer without having to use an adhesive. 
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Stuckey et al. (US 2021/0221184) (Stuckey). 
Regarding claim 13, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that the layers (Tanno: 3A, 3B) are interconnected to one another by at least one of: glue, hook-and-loop fastener tape, adhesive tape, double-sided adhesive tape, plastic rivets, and plastic screws. 
Stuckey teaches a similar tire (title) comprising a noise damping foam material (150) which has multiple layers (150a, 150b). Stuckey further teaches that the layers (150a, 150b) are effectively interconnected to one another by adhesive tape or glue ([0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers disclosed by modified Tanno ‘243 to be interconnected to one another by an adhesive tape or glue as taught by Stuckey because they would have had a reasonable expectation that this would effectively connect the layers. 
Regarding claim 19, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses mounting the tire on a passenger car (Tanno: [0072]). Modified Tanno ‘243 fails to explicitly disclose, however, that the tire is a bus tire for a rim size of 22.5 inches. 
Stuckey teaches a similar tire (title) comprising a noise damping foam material (150) which has multiple layers (150a, 150b). Stuckey further teaches that the tire is a passenger tire, but can alternately be designed for a bus tire ([0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by modified Tanno ‘243 to be designed for a bus tire for a rim size of 22.5 inches because, as taught by Stuckey, it is known in the art to design noise damping tires to be used on multiple different types of tires. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) in view of Yukawa (US 2005/0205183) (Yukawa '183) as applied to claim 1 above, and further in view of Schuermann (DE 102017210916 with English Machine Translation) (Schuermann '916). 
Regarding claim 15, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that at least one of the layers (Tanno: 3A, 3B) is coated with metal. 
Schuermann ‘916 teaches a similar pneumatic tire (see Fig. 1) comprising multiple layers (14, 15) of a noise damping material ([0033]; [0059]). Schuermann ‘916 further teaches that one (14) of the layers (14, 15) is coated with a wall (13) that is made of metal (see Fig. 1; [0065]). Schuermann ‘916 further teaches that this wall (13) is suitable for reflecting sound ([0064]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the layers disclosed by modified Tanno ‘243 to be coated with a metal wall as taught by Schuermann ‘916 because they would have had a reasonable expectation that the wall would be suitable for reflecting sound. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749